BERKSHIRE, P.
T concur in the result of the opinion of Judge Polsley, and think that the court below properly *83refused to give eacb and all of tbe instructions asked for by the plaintiff in error: and that the judgment should be affirmed. I am not able, however, to concur in some of the conclusions he has drawn from the alleged customs and usages, which it was claimed by the plaintiff, existed between it and the other banks referred to, and defendant Cookman, in so far as he deduces therefrom a duty, on the part-of said Cookman, to give notice to the plaintiff of the deposits so made by him in those banks, to the credit of the plaintiff. On the contrary, I think the duty of giving such notice, under the custom and usage contended for by the plaintiff', clearly devolved on the banks receiving such deposits, who were the agents of the plaintiff, and not of the depositor Cookman.
Judgment Aííirmed.